DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant argues that the Cordray does not disclose or suggest using a classification model trained with one or more training sets based on keywords specified to belong to one or more categories and using semantic analysis of keywords and one or more actors appearing in the video and that Beckett’s real-time automated classification system is unrelated to the claimed features and the features of Cordray. The Examiner respectfully disagrees.
Cordray is not cited to teach using a classification model trained with one or more training sets based on keywords specified to belong to one or more categories and using semantic analysis of keywords and one or more actors appearing in the video. Beckett discloses using a classification model trained with one or more training sets based on keywords specified to belong to one or more categories and using semantic analysis of keywords and one or more actors appearing in the video. For example, Beckett discloses a real-time classification system that may automate instructions to organize, summarize and present information in the broadcast content. User may request reports based a keyword and actors or other type of information associated with the content; see at least paragraphs 0053 and 0057. Beckett does not have to disclose or mention plot categories because Cordray discloses the plot categories. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
Claims 1, 11 and 16 have been amended and the 101 rejection have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cordray (US 2007/0157249) in view of Beckett (US 2020/0083973) and further in view of Bates (US 10,147,461).
Regarding claim 1, Cordray discloses a computer implemented method comprising:
determining, automatically, by one or more processors, at least one plot category of a video (the user can set flags in his profile and in response the system will apply the setting; see at least Fig. 13 and paragraphs 0038, 0137 and 0161); 
determining, by one or more processors, a type of plot summary format for the video for a user based on preferences of the user and the determined at least one plot category of the video (the user can set flags in his profile and in response the system will apply the setting; see at least Fig. 13 and paragraphs 0137 and 0161);
generating, by one or more processors, the plot summary of the video with the determined type of plot summary format for the video (see at least paragraphs 0122, 0124, 0136 and 0144); and

Cordray discloses the one or more sources and the plot categories, but is not clear about using a classification model trained with one or more training sets based on keywords specified to belong to one or more categories and using semantic analysis of keywords and one or more actors appearing in the video and generating automatically user preferences based on a history of video consumption behavior, including viewing frequency of each of the one or more plot categories.
Beckett discloses using a classification model trained with one or more training sets based on keywords specified to belong to one or more categories and using semantic analysis of keywords and one or more actors appearing in the video; real-time classification system may automate instructions to organize, summarize and present information in the broadcast content. User may request reports based a keyword and actors or other type of information associated with the content; see at least paragraphs 0053 and 0057.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Cordray by the teachings of Beckett by having the above limitations for the purpose of using machine learning system to recognize important moment in broadcast content based on log data and/or other data received from various classification systems; see at least the Abstract.
	Cordray in view of Beckett are not clear about generating automatically user preferences based on a history of video consumption behavior, including viewing frequency of each of the one or more plot categories.
	Bates discloses generating automatically user preferences based on a history of video consumption behavior, including viewing frequency of each of the one or more plot categories wherein a determination is based on the generated user preference; the media guidance application may automatically compile user profile information by monitoring the content the user accesses and/or other interactions the user may have with the guidance application. The media guidance application may retrieve or generate customized content for the user based on the user reaction to a summary, user preferences from a user profile, previous user behavior…etc. (see at least col. 16, line 65-col. 17, line 20 and col. 20, line 47-col. 21, lines 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Cordray in view of Beckett by the teachings of Bates by having the above limitations for the purpose of alerting users to differences between first and second media versions of a story; see at least the Abstract.

Regarding claim 2, Cordray in view of Beckett and further in view of Bates disclose the method according to claim 1, wherein the type of plot summary format comprises one of: text; static picture slides; video clips; and a combination of two or three of: text, static picture slides and video clips (Cordray; the user can choose a summary type; see at least Fig. 13).

Regarding claim 3, Cordray in view of Beckett and further in view of Bates disclose the method according to claim 2, wherein determining the type of plot summary format for the video comprises:
in response to the determined at least one plot category matching with the preferences of the user, determining, by one or more processors, the type of the plot summary format for the video to be one of a combination of text and video clip, or a combination of text and static picture slides (Cordray; the user can choose a summary type and in response providing the summary to the user; see at least Fig. 13).

Regarding claim 4, Cordray in view of Beckett and further in view of Bates disclose the method according to claim 3, wherein determining the type of plot summary format for the video to be one of the combination of text and video clip or the combination of text and picture slides further comprises:
in response to a dynamic dimension being included in the preferences of the user, determining, by one or more processors, the type of plot summary format for the video to be the combination of text and video clip (Cordray; the user can choose a summary type and in response providing the summary to the user; see at least Fig. 13);
in response to a static dimension being included in the preferences of the user, determining, by one or more processors, the type of the plot summary format for the video to be the combination of text and static picture slides (Cordray; the user can choose a summary type and in response providing the summary to the user; see at least Fig. 13); and
in response to neither a dynamic dimension nor a static dimension being included in the preferences of the user,
determining, by one or more processors, the type of plot summary format for the video for the user to be the combination of text and video clip based on a dynamic property being included in the determined at least one category of the video (Cordray; the user can choose a summary type and in response providing the summary to the user; see at least Fig. 13); and
determining, by one or more processors, the type of the plot summary format for the video for the user to be the combination of text and static picture slides based on a static property being included in the determined at least one category of the video (Cordray; the user can choose a summary type and in response providing the summary to the user; see at least Fig. 13).

Regarding claim 5, Cordray in view of Beckett and further in view of Bates disclose the method according to claim 2, wherein determining the type of plot summary format for the video further comprises:
in response to the determined at least one plot category not matching with the preferences of the user, determining, by one or more processors, the type of plot summary format for the video to be one of: text, video clip or static picture slides (Cordray; if not matching text it will be text and graphics and so on; see at least Fig. 13).

Regarding claim 6, Cordray in view of Beckett and further in view of Bates disclose the method according to claim 5, wherein determining the type of plot summary format for the video to be one of: text, video clip or static picture slides further comprises:
in response to a dynamic dimension being included in the preferences of the user, determining, by one or more processors, the type of plot summary format for the video to be video clip (Cordray; the user can choose a summary type and in response providing the summary to the user; see at least Fig. 13);
in response to a static dimension being included in the preferences of the user, determining, by one or more processors, the type of the plot summary format for the video to be static picture slides (Cordray; the user can choose a summary type and in response providing the summary to the user; see at least Fig. 13); and
in response to neither the dynamic dimension nor the static dimension being included in the preferences of the user:
determining, by one or more processors, the type of plot summary format for the video for the user to be video clip based on a dynamic property being included in the determined at least one category of the video (Cordray; the user can choose a summary type and in response providing the summary to the user; see at least Fig. 13);
determining, by one or more processors, the type of plot summary format for the video for the user to be static picture slides based on a static property being included in the determined at least one category of the video (Cordray; the user can choose a summary type and in response providing the summary to the user; see at least Fig. 13); and
determining, by one or more processors, the type of plot summary format for the video to be text based on neither the dynamic property nor the static property being included in the determined at least one category of the video (Cordray; the user can choose a summary type and in response providing the summary to the user; see at least Fig. 13).

Regarding claim 7, Cordray in view of Beckett and further in view of Bates disclose the method according to claim 1, wherein the plot category comprises at least one of: comedy, adventure, fantasy, mystery, thriller, documentary, war, western, romance, drama, horror, action, sci-fi, music, family, and crime (Cordray; the media content must have at least one of the above categories; as above).

Regarding claim 8, Cordray in view of Beckett and further in view of Bates disclose the method according to claim 1, wherein the plot category is identified with a plurality of keywords obtained based on the video (Cordray; see at least paragraph 0124).

Regarding claim 9, Cordray in view of Beckett and further in view of Bates disclose the method according to claim 1, wherein the at least one plot category is obtained from at least one of: subtitles of the video, scripts of the video, voice of the video, posters of the video, comments on the video, and barrages of the video (Cordray; see at least paragraph 0124).

Regarding claim 10, Cordray in view of Beckett and further in view of Bates disclose the method according to claim 1, wherein the video is a video segment of a plurality of video segments obtained by dividing another video (Cordray; see ta least paragraphs 0058 and 0110).

	Claim 11 is rejected on the same grounds as claim 1.
	Claim 12 is rejected on the same grounds as claim 2.
	Claim 13 is rejected on the same grounds as claim 3.
	Claim 14 is rejected on the same grounds as claim 5.
	Claim 15 is rejected on the same grounds as claim 10.
	Claim 16 is rejected on the same grounds as claim 1.
	Claim 17 is rejected on the same grounds as claim 2.
	Claim 18 is rejected on the same grounds as claim 3.
	Claim 19 is rejected on the same grounds as claim 5.
	Claim 20 is rejected on the same grounds as claim 10.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426